ICJ_058_NuclearTests_AUS_FRA_1973-06-22_ORD_01_NA_07_FR.txt. OPINION DISSIDENTE DE M. PETRÉN

Comme je ne saurais, à mon regret, me rallier à l'opinion de la
majorité ni en ce qui concerne le renvoi à un stade ultérieur de la procé-
dure des questions de la compétence de la Cour et de la recevabilité de
la requête, ni en ce qui concerne l'indication de mesures conservatoires,
je dois joindre à l’ordonnance une opinion dissidente.

A mon avis, le cadre commun dans lequel s’inscrivent les questions de
la compétence de la Cour et de la recevabilité de la requête, ainsi que la
question de l’indication de mesures conservatoires, se présente comme
suit.

Avant d'entreprendre l’examen du fond d’une affaire, la Cour a, comme
toute autre juridiction, le devoir de vérifier dans la mesure du possible sa
propre compétence et la recevabilité de la requête. Que l’Etat contre
lequel une requête est dirigée fasse défaut, n’y change rien. Au contraire,
l’article 53 du Statut oblige la Cour à s’assurer de sa compétence et de la
recevabilité de la requête sur la base des éléments à sa portée. Parmi
ceux-ci se trouvent en la présente affaire les arguments avancés par la
France dans la lettre remise par son ambassadeur et par l'Australie dans
sa requête et dans ses plaidoiries des 21-25 mai 1973. La Cour a cependant
le devoir de porter aussi son attention sur tous autres éléments qu’elle
pourrait trouver pertinents. Que l’Australie ait demandé des mesures
conservatoires ne dispense pas la Cour de l’obligation d’examiner d’abord
les questions de sa compétence et de la recevabilité de la requête et est
même de nature à la rendre plus urgente.

Pour que la Cour puisse se considérer comme compétente quant au
fond de l’affaire, il faudrait, à mes yeux, qu’elle approuve au moins l’une
des trois thèses suivantes tour à tour avancées par le Gouvernement
australien:

1) la réserve faite par la France lors du renouvellement en 1966 de son
acceptation de la juridiction de la Cour, réserve qui se réfère aux acti-
vités se rapportant à la défense nationale de la France, n’est pas vala-
ble;

2) les essais nucléaires envisagés dans la requête de l’Australie ne se
rapportent pas à la défense nationale de la France;

3) l’Acte général de 1928 est resté en vigueur entre les Etats parties à cet
acte en 1944, ce qui a pour conséquence que les réserves faites par de
tels Etats en acceptant après 1945 Ja juridiction de la Cour inter-

29
125 ESSAIS NUCLÉAIRES (OP. DISS. PETRÉN)

nationale de Justice ne sont d’aucun effet dans leurs relations entre
eux.

Les questions qui se posent ainsi à la Cour ne touchent pas au fond
de l’affaire. Elles se situent dans un contexte général de droit international
et, à mes yeux, la Cour n'aurait pas eu besoin de nouvelles explications
du Gouvernement australien pour les résoudre et elle aurait pu et dû les
trancher sur la base des éléments dont elle dispose.

A ce sujet, il y a lieu de signaler que la question de compétence met en
cause la mesure dans laquelle l’Acte général de 1928 a pu survivre à la
disparition de la Société des Nations et de ses organes ainsi que l'effet
éventuel d’une telle survie sur les réserves faites par les Etats parties à
l’Acte en acceptant la juridiction de la Cour actuelle. Or l’article 63 du
Statut exigeait que ces Etats fussent avertis sans délai que pareilles ques-
tions étaient soumises à la Cour en la présente affaire. S’ils en avaient
été avertis, ils auraient déjà eu l’occasion de manifester leur étonnement,
leur satisfaction ou leur indifférence devant la thèse du Gouvernement
australien évoquée sous 3 ci-dessus. Mais le fait que la notification requise
n’ait pas encore été faite ne justifie pas que la Cour invite aujourd’hui
le Gouvernement australien à présenter, à un stade ultérieur de la procé-
dure, un nouvel exposé sur la question de compétence.

Je suis donc d’avis que la Cour n'aurait pas dû ouvrir à cette fin une
nouvelle phase de l’affaire mais qu’elle aurait au contraire dû demander
au Gouvernement australien d’achever son argumentation à cet égard
au stade actuel de l’affaire.

Comme la Cour a maintenant différé sa décision sur la question de com-
pétence, je ne saurais indiquer déjà ici comment j’apprécie les différents
éléments se rapportant à son examen.

Néanmoins, la demande du Gouvernement australien en indication de
mesures conservatoires m’oblige à examiner si les conditions pour que
la Cour puisse indiquer de telles mesures sont remplies.

Parmi ces conditions, il en est qui se rapportent a la question de com-
pétence. A ce sujet, le Gouvernement australien s’est référé, entre autres
éléments, aux ordonnances rendues par la Cour le 17 août 1972 dans les
deux affaires relatives à la Compétence en matière de pêcheries. Dans cha-
cune de ces ordonnances, la Cour a considéré que, lorsqu'elle est saisie
d’une demande en indication de mesures conservatoires, elle n’a pas be-
soin, avant d'indiquer ces mesures, de s’assurer de manière concluante de
sa compétence quant au fond de l'affaire, mais qu’elle ne doit cependant
pas appliquer l’article 41 de son Statut lorsque son incompétence est
manifeste.

Le Gouvernement australien a voulu tirer de ce considérant la conclu-
sion que c’est seulement quand l’incompétence de la Cour est manifeste
qu’elle ne doit pas appliquer l’article 41 du Statut. Pareille interprétation
ne saurait être acceptée. Le considérant fait simplement allusion à deux
situations extrêmes: l’une dans laquelle la compétence de la Cour est

30
126 ESSAIS NUCLÉAIRES (OP. DISS. PETRÉN)

établie de manière concluante et l’autre dans laquelle son incompétence
est manifeste. Il dit que l'existence de la première situation n’est pas une
condition nécessaire pour que la Cour puisse indiquer des mesures conser-
vatoires et que, dans la seconde situation, elle ne doit pas en indiquer,
constatation qui va de soi et ne prête pas à conclusions plus vastes. Le
considérant ne dit pas selon quels critères il faut, dans la zone s'étendant
entre la compétence établie de manière concluante et l’incompétence
manifeste, tracer la limite entre les situations qui permettent l’application
de l’article 41 et celles qui ne le permettent pas. Ce n’est que dans un con-
sidérant ultérieur, également commun aux deux ordonnances précitées,
que l’on trouve une réponse à cette question. La Cour y indique qu’elle
considère qu’une disposition dans un instrument émanant des Parties se
présente comme constituant prima facie une base sur laquelle la compé-
tence de la Cour pourrait être fondée.

En la présente affaire il ressort du paragraphe 13 de lordonnance que
la Cour s’est inspirée de ce précédent, car elle y exprime l’opinion qu’elle
ne doit pas indiquer de mesures conservatoires si les dispositions invoquées
par le demandeur ne se présentent pas comme constituant prima facie
une base sur laquelle la compétence de la Cour pourrait être fondée. Je
peux me rallier à cette formule qui, à mes yeux, signifie qu'il ne suffit
pas, pour l’applicabilité de l’article 41 du Statut, qu’un simple commen-
cement de preuve, envisagé isolément, indique la possibilité de la compé-
tence de la Cour, mais qu’il faut une probabilité résultant d’un examen
de l’ensemble des éléments dont dispose la Cour.

Force m’a donc été de procéder à un tel examen. Le résultat en a été
que je ne trouve pas probable que les trois thèses du Gouvernement
australien ou l’une quelconque d’entre elles puissent fournir une base
sur laquelle fonder la compétence de la Cour. Pour la raison déjà indi-
quée, je me vois empêché de développer au présent stade de la procédure
les appréciations m’ayant conduit à cette conclusion, qui m'interdit de
voter en faveur de l’indication de mesures conservatoires.

A côté de la question de la compétence de la Cour se pose celle de la
recevabilité de la requête de l’Australie. Sous ce terme j’entends l’examen
de toutes questions qui se posent pour décider si la Cour a été valable-
ment saisie de l’affaire. Dans cette optique il y a cependant avant tout
lieu de se demander si, d’une manière générale, les essais atmosphériques
d’armes nucléaires sont déjà régis par des normes de droit international,
ou s'ils n’appartiennent pas à un domaine hautement politique où les
normes concernant leur légalité ou illégalité internationale sont encore
en gestation.

Certes l'existence des armes nucléaires et les essais servant à les perfec-
tionner et à les multiplier occupent une place de premier plan parmi les
hantises actuelles du genre humain. Conjurer leur spectre relève cepen-
dant en premier lieu des forces politiques. Il faut espérer que celles-ci
réussiront un jour à établir un état de choses à la fois politique et juridique

31
127 ESSAIS NUCLÉAIRES (OP. DISS. PETRÉN)

qui mettra l’humanité tout entière à l’abri de l'angoisse créée par les
armements nucléaires. Entre-temps, se pose la question de savoir si le
moment est déjà venu où une juridiction internationale est le destina-
taire approprié d'une requête telle que celle qui a été dirigée en la présente
affaire contre l’une seulement des puissances nucléaires actuelles.

L’ordonnance renvoie la question de la recevabilité de la requête, com-
me celle de la compétence de la Cour, à un stade ultérieur de la procédure.
Je ne saurais me rallier à cette décision, car je pense que la Cour aurait
pu et dû régler pendant sa présente session l’ensemble des questions
préliminaires et urgentes qui se posent en l’espèce et sur lesquelles il
incombe à la Cour de prendre position proprio motu.

Pour ne pas anticiper sur mon vote éventuel dans la nouvelle phase de
l'affaire, je crois devoir ne rien dire de plus sur la question de la receva-
bilité de la requête. Je ne trouve d’ailleurs pas nécessaire de répondre à
la question de savoir s’il apparaît comme probable que la requête soit
recevable, ce qui représente l’une des conditions pour que la Cour puisse
franchir le seuil de l’article 41 de son Statut et indiquer des mesures con-
servatoires. Ayant déjà trouvé l’article 41 inapplicable dans le cas d’es-
pèce, à cause de l’improbabilité de ce que la France puisse, malgré la
réserve qu’elle a faite à son acceptation de la juridiction de la Cour, être
tenue pour justiciable en cette affaire, je n’ai pas besoin de me prononcer
sur d’autres aspects de la question de l’applicabilité de l’article 41.

(Signé) S. PETRÉN.

32
